Citation Nr: 1721492	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  10-38 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:  Shannon L. Brewer, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1991 to December 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision from the Department of Veterans (VA) Regional Office (RO) in Houston, Texas.  

In December 2014, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In Clemons v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  During the course of the appeal the Veteran was diagnosed with multiple psychiatric disorders, including PTSD, thus, the Veteran's claim for service connection for PTSD, is deemed to include any psychiatric disability, and has been characterized as noted above.

In February 2015 and August 2016 the Board remanded the issue on appeal for additional development.  The issue has now been returned to the Board for appellate review.

This appeal was processed using the VBMS and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the evidence of record shows that the Veteran's diagnosed acquired psychiatric disorders, to include PTSD, are related to his active duty service.

CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, are met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.03, 3.304, 4.125 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the claims file indicates that in February 2017 the Veteran was granted a 90 day extension to request additional argument and/or evidence to support his claim, and that 90 days has not passed.  The Board is taking action favorable to the Veteran by granting the issue on appeal.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran asserted that his diagnosed psychiatric disorders, to include PTSD, are etiologically related to his military service.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Establishing service connection for PTSD requires:  (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (requiring PTSD diagnoses to conform to the criteria in the Diagnostic and Statistical Manual of Mental Disorders (DSM)); see also Cohen v. Brown, 10 Vet. App. 128 (1997).
If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304 (f)(5); see also Patton v. West, 12 Vet. App. 272, 280 (1999); see also Menegassi v. Shinseki, 638 F.3d. 1379  (Fed. Cir. 2011) (holding in PTSD cases where the alleged in-service stressor is a sexual assault, under 38 C.F.R. § 3.304 (f)(5), medical opinion evidence may be submitted for use in determining whether occurrence of the stressor is corroborated.)

During a December 2014 Board hearing the Veteran testified that he was sexually assaulted by a supply sergeant while stationed in Italy in 1992.  The Veteran testified that his Provost Marshal Office (PMO) sergeant refused to accept his report of the sexual assault and that the sergeant asserted that the Veteran was at fault.  The Veteran testified that he attempted suicide while in service, but did not report the attempt, and that he attempted suicide more times after service.  He testified that he first sought treatment for depression in 1995 and that he has been in ongoing treatment since then.  

During the period on appeal the Veteran submitted several statements regarding the sexual assault.  In his statements the Veteran reported that while stationed in Vicenza, Italy a noncommissioned officer sexually assaulted him in a supply room and that when he attempted to report the incident to the PMO, the office refused to report the incident and asserted that the Veteran was at fault for the incident.  In a March 2017 statement the Veteran's sister reported that the Veteran was a very normal teenager and that the Veteran did not experience issues with anger, anxiety, or depression before service, but that once he returned from service the Veteran had difficulty with anger, aggression, and nightmares.  

In a November 1990 entrance examination the Veteran was reported to be in good health, on no medication, and no psychiatric problems were noted.  A February 1992 service treatment record reported that the Veteran sought treatment for depression.  In March 1993, on the last service examination of record, the Veteran reported he was in fair health, and the examiner reported a history of nervousness over musculoskeletal problems, and that he had been cleared by psychiatry of any mental problems.

The record reveals that the Veteran's VA treatment records from January 1993 through August 2008 were unavailable; however, available VA treatment records reveal that the Veteran has undergone treatment for his psychiatric disorders since 2008.  A November 2008 VA treatment record indicates that the Veteran underwent group therapy for sexual trauma.  The Veteran shared his previous suicide attempts, denied current plan or attempt, and talked about how his trauma affected him and his anger towards the perpetrator and the system that allowed it to happen.  The record reported a diagnosis for PTSD.  

In a June 2015 letter the Veteran's VA treating physician reported that the Veteran had undergone treatment since at least February 2012, that the Veteran had been under the VA treating physician's care since September 2014, and reported that the Veteran's current diagnoses included PTSD (Military Sexual Trauma), major depressive disorder, gender identity disorder, borderline personality disorder, and that the Veteran's PTSD and anxiety symptoms stemmed from a sexual trauma during military service.

During an April 2015 VA examination the examiner diagnosed major depressive disorder and borderline personality disorder by history.  She reported that while the Veteran had a PTSD diagnosis assigned at the VA, a diagnosis was not indicated at the time of the examination.  The examiner reported that the Veteran's borderline personality disorder appeared to be more prominent and explained his symptoms, as evidenced by his VA treatment history and presentation during the examination.  The examiner opined that the Veteran's major depressive disorder was less likely than not related to his military service as there was no evidence of chronicity of depressive symptoms.  
During a September 2016 VA examination the examiner diagnosed major depressive disorder, borderline personality disorder by history, unspecified mental disorder, and gender identity disorder.  The examiner opined that the Veteran's diagnosed psychiatric disorders were less likely than not incurred in or caused by the military sexual trauma in service or an in-service stressor event.  Notably, with respect to major depressive disorder the examiner noted the Veteran's in-service complaint for depression but that service treatment notes did not indicate that the Veteran experienced lasting depression symptoms during service, that his Elavil prescription was not for depression but fibromyalgia/pain management and that when the Veteran was referred to specialty assessment by mental health in September 1992, no mental disorder was identified.  The examiner reported that depression was examined as part of his in-service Medical Board but was not present in the narrative summary.  

In March 2017 the Veteran underwent a private psychological examination, and after a very thorough review of the claims file and examination of the Veteran he diagnosed PTSD and major depressive disorder.  The private psychologist accepted the Veteran's reported in-service sexual assault based on the Veteran's February 2014 statement in support of claim for PTSD.  The private psychologist opined that the Veteran's PTSD is directly related to the military sexual trauma in service.  The psychologist explained his opinion, supported by his own medical knowledge, citing to evidence included in the record as well as specifically addressing the prior VA medical opinions of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

In view of the totality of the evidence of record, including the Veteran's consistent assertions of in-service sexual assault or military sexual trauma, post-service findings of PTSD, and the favorable and well-reasoned findings contained in the March 2017 private psychologist opinion, the Board finds that the probative, competent evidence supports the finding that it is at least as likely as not that the Veteran has PTSD which is causally or etiologically related to active duty service.  There is a great deal of evidence in this case.  The Board finds that the evidence is at least in equipoise and, therefore, applying the benefit-of-the-doubt doctrine, service connection for an acquired psychiatric disorder, to include PTSD, is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is granted.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


